Case 1-21-cv-00220-JGK Document19 Filed in NYSD on 05/13/2021 Page i of 1

BRAVERMAN | GREENSPUN

A PROFESSIONAL CORPORATION

May 13, 2021

Via ECF Je wer tuct alypcrned.
Hon. John G. Koeltl ke Fo oe. 4
United States District Court oan als PO ol aot -

Southern District of New York
Daniel Patrick Moynihan
United States Courthouse pe

500 Pearl Street, Courtroom 14A 4,
New York, New York 10007-1312 / é/, /

Re: Norris v. Cosmic Fischer Locks, Inc., (S.D.N.Y. Case No. 1:21-cv-220)
Dear Hon. Koeltl:

This firm is counsel to the defendant, Amethyst West Housing Development Fund
Corporation. I write at this time with the knowledge and consent of counsel to all parties in this
action, to advise the Court that the parties are engaged in settlement discussions, and to request

that the pre-trial conference scheduled for Thursday, May 20, 2021 be adjourned while the
parties. work to resolve this matter.

respond to the complaint. Tt is our hope that we can resolve this matter prior to that date.

Respectfully submitted,

Uitog Peltier >—

ue Petefson

 

cc; _—«&B Bradley Weitz, Esq.
Allison Furman, Esq.
(via ECF)

110 EAST 4280 STREET, 177? FLOOR, NEW YORK, NEW YORK [0017
(212) 682-2900 -FAX:(212) 682-7718 WWW.BRAVERLAW.NET

 
